EXHIBIT 8.1 List of Subsidiaries Name Jurisdiction of Incorporation Syneron GmbH. Germany Syneron Inc. Delaware Syneron Canada Corp. Canada Syneron Medical (HK) Ltd. Hong-Kong Syneron (Beijing) Medical & Cosmetics Enterprise Ltd. China Light Instruments Ltd. Israel Inlight Corp. California Rakuto Bio Technologies Ltd. Israel Fluorinex Active Ltd. Israel Primaeva Medical, Inc. California Pharos Life Corporation Canada Tanda Health & Beauty Inc. Delaware Syneron Beauty Ltd. Israel Candela Corporation Delaware Candela KK Japan Candela Iberica, S.A. Spain Candela Deutschland GmbH Germany Candela France SARL France Candela Italia Italy Candela (U.K.) Limited U.K. Candela Corporation Australia PTY, Ltd. Australia Candela Portugal, Unipessoal Lda. Portugal
